No. 99-60276
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-60276
                         Conference Calendar



ANTHONY HOSTON,

                                           Plaintiff-Appellant,

versus

BUDDY PASSON,

                                           Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                     USDC No. 5:96-CV-181-BrS
                        - - - - - - - - - -
                           April 13, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Anthony Hoston, Mississippi state prisoner # 76712, appeals

the magistrate judge’s decision to grant the Defendant’s motion

for judgment as a matter of law and dismiss Hoston’s 42 U.S.C.

§ 1983 civil rights complaint.    See Fed. R. Civ. P. 52(c).     On

appeal, Hoston re-urges the merits of his claim that the Sheriff

of Yazoo County, Buddy Passon, denied him adequate medical care

for a broken nose sustained during an altercation with another

inmate.   Hoston has failed to identify any error in the

magistrate judge’s findings of fact or conclusions of law.        See

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-60276
                               -2-

Fed. R. Civ. P. 52(a); Halpern v. Lexington Ins. Co., 715 F.2d

191, 192 (5th Cir. 1983)(findings of fact are presumptively

correct and shall not be set aside unless clearly erroneous).

Accordingly, the magistrate judge’s decision is AFFIRMED.